NOT RECOMMENDED FOR PUBLICATION
                                File Name: 22a0091n.06

                                         Case No. 21-3556

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                                                                      FILED
                                                                               Mar 02, 2022
                                                      )                    DEBORAH S. HUNT, Clerk
SYSTEM OPTICS, INC., dba Novus Clinics,
                                                      )
                                                      )
       Plaintiff-Appellant,
                                                      )      ON APPEAL FROM THE UNITED
                                                      )      STATES DISTRICT COURT FOR
v.
                                                      )      THE NORTHERN DISTRICT OF
                                                      )      OHIO
TWIN CITY FIRE INSURANCE COMPANY,
                                                      )
                                                      )
       Defendant-Appellee.
                                                      )


Before: BATCHELDER, NALBANDIAN, and READLER, Circuit Judges.

       CHAD A. READLER, Circuit Judge. In March 2020, Ohio ordered the suspension of

elective medical procedures to help combat the evolving COVID-19 pandemic. Those orders

resulted in eye-care provider System Optics deciding to close its clinics, at considerable cost to the

company. Seeking to recoup that lost income, the company filed a claim with its insurer, Twin

City. Twin City denied the claim, and System Optics sued. The district court entered judgment

for Twin City. We now affirm.

                                         BACKGROUND

       Like many states during the early stages of the COVID-19 pandemic, Ohio issued a series

of orders restricting personal and business activities throughout the state, with the goal of limiting

the virus’s spread. One of those orders prohibited elective medical procedures that require the use
Case No. 21-3556, System Optics, Inc. v. Twin City Fire Ins. Co.


of personal protective equipment. Another directed all persons to stay home unless engaged in

essential work or activity.

       System Optics operates several eye-care clinics near Akron. The onset of the pandemic,

however, produced significant obstacles for the company’s continued operations. First off, its

clinics, which offered non-essential services, fell within the state’s closure orders. And, even apart

from the command of any closure order, System Optics feared that business as usual would expose

employees and customers alike to an unacceptably high risk of catching COVID-19. As a result,

System Optics decided to shutter its clinics. Revenue shortfalls and layoffs ensued. In all, System

Optics expected to lose more than $2 million due to its decision to shut down operations.

       System Optics sought to recoup these losses from Twin City, its insurer. Twin City,

however, denied coverage. So System Optics sued Twin City in Ohio state court. In its complaint,

System Optics sought a declaration that its policy with Twin City covered losses resulting from

COVID-19 and the closure orders. Twin City removed the case to federal court based on diversity

jurisdiction. And once it did, it moved for judgment on the pleadings, which the district court

granted. In the district court’s view, System Optics’s allegations failed to satisfy the policy

language requiring a “direct physical loss of or physical damage to property,” a predicate for

System Optics to be eligible for coverage. This appeal followed.

                                            ANALYSIS

       Judgment on the pleadings is appropriate in cases where the complaint’s allegations do not

“plausibly give rise to an entitlement to relief.”        Bates v. Green Farms Condo. Ass’n,

958 F.3d 470, 480 (6th Cir. 2020) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009)). We

review the district court’s decision granting judgment on the pleadings de novo. Clark v. Stone,

998 F.3d 287, 297 (6th Cir. 2021).


                                                  2
Case No. 21-3556, System Optics, Inc. v. Twin City Fire Ins. Co.


       The parties agree that Ohio law applies in this case; we see no reason to second-guess their

assessment. See Masco Corp. v. Wojcik, 795 F. App’x 424, 427 (6th Cir. 2019) (observing that

courts “generally accept the parties’ agreement about the governing law during the litigation”

(citing Wood v. Mid-Valley Inc., 942 F.2d 425, 426–27 (7th Cir. 1991) (Posner, J.))). Under Ohio

law, “[a]n insurance policy is a contract whose interpretation is a matter of law.” Sauer v. Crews,

18 N.E.3d 410, 413 (Ohio 2014) (quotation omitted). In undertaking that interpretation, Ohio

courts examine the “plain and ordinary meaning” of the policy’s terms, read in context. World

Harvest Church v. Grange Mut. Cas. Co., 68 N.E.3d 738, 744 (Ohio 2016) (quotation omitted);

Sauer, 18 N.E.3d at 413.

       Underlying System Optics’s claim for coverage are three different policy provisions: one

covering business income, another covering extra expense, and a third covering civil authority.

Each provision protects against the consequences of property damage. For instance, according to

the policy language, Twin City agreed to pay for lost business income where System Optics

suspended operations due to “direct physical loss of or physical damage to property”:

       We will pay for the actual loss of Business Income you sustain due to the necessary
       suspension of your “operations” during the “period of restoration”. The suspension
       must be caused by direct physical loss of or physical damage to property at the
       “scheduled premises”, including personal property in the open (or in a vehicle)
       within 1,000 feet of the “scheduled premises”, caused by or resulting from a
       Covered Cause of Loss.

       Likewise, “direct physical loss or physical damage to property” triggers the extra expense

provision:

       We will pay reasonable and necessary Extra Expense you incur during the “period
       of restoration” that you would not have incurred if there had been no direct physical
       loss or physical damage to property at the “scheduled premises”, including personal
       property in the open (or in a vehicle) within 1,000 feet, caused by or resulting from
       a Covered Cause of Loss.



                                                3
Case No. 21-3556, System Optics, Inc. v. Twin City Fire Ins. Co.


          Finally, civil authority coverage exists if the government barred access to System Optics’s

clinics “as the direct result of a Covered Cause of Loss” to nearby property:

          This insurance is extended to apply to the actual loss of Business Income you
          sustain when access to your “scheduled premises” is specifically prohibited by
          order of a civil authority as the direct result of a Covered Cause of Loss to property
          in the immediate area of your “scheduled premises”.

And as relevant here, “Covered Causes of Loss” are defined in the policy as “risks of direct

physical loss” (subject to certain exclusions and limitations). R.1-1, PageID#60.

          As these provisions reflect, for System Optics to be entitled to coverage, it must allege a

direct physical loss of or physical damage to property. That much the parties agree on. But they

disagree over what constitutes a “direct physical loss.” System Optics contends that the phrase

includes, among other things, the inability to put property to its intended purpose—in short, loss

of use. To Twin City’s eye, however, System Optics’s formulation reads “physical” out of the

policy.

          In assessing which reading of “direct physical loss” is more faithful to the policy language,

we first look to decisions from the Ohio Supreme Court. That state’s high court, however, has yet

to define the phrase. Sanzo Enters., LLC v. Erie Ins. Exch., --- N.E.3d ---, 2021 WL 5816448,

at *6 (Ohio Ct. App. Dec. 7, 2021). Absent a concrete answer to the question, we must predict

whether the Ohio Supreme Court would interpret direct physical loss to include loss of use. See

Dakota Girls, LLC v. Phila. Indem. Ins. Co., 17 F.4th 645, 649 (6th Cir. 2021).

          On this point, we do not write on a clean slate. Recently, our Court held that, under Ohio

law, a ban on in-person dining did not inflict “direct physical loss of or damage to” the insured’s

restaurant. Santo’s Italian Café LLC v. Acuity Ins. Co., 15 F.4th 398, 401 (6th Cir. 2021). That

was so, we explained, because “direct physical loss of or damage to” property means what it says—

tangible destruction, in whole or part, or tangible or concrete deprivation—and thereby excludes
                                                    4
Case No. 21-3556, System Optics, Inc. v. Twin City Fire Ins. Co.


mere loss of use. Id. And we do not stand alone in that assessment. The Ohio Court of Appeals

recently confirmed that “interpret[ing] the phrase ‘physical loss of property’ to include loss of the

ability to make ‘full use’ of the property is not within the ordinary and plain meaning of the terms

in the policy.” Sanzo Enters., 2021 WL 5816448, at *8; see also Nail Nook, Inc. v. Hiscox Ins.

Co., --- N.E.3d ---, 2021 WL 5709971, at *5 (Ohio Ct. App. Dec. 2, 2021) (holding that a nail

salon subject to an Ohio business closure order “could not prove ‘direct physical loss of or damage

to Covered Property’”).

        Applying those precedents here leads to a straightforward conclusion: System Optics fails

to allege any direct physical loss of property or physical damage to property. Start with direct

physical loss of property.    According to System Optics’s complaint, Ohio’s closure orders

prevented System Optics from performing non-essential medical procedures like eye exams at its

clinics. But absent any allegation that the closure orders physically destroyed the clinics or

otherwise tangibly deprived System Optics of property, System Optics suffered no direct physical

loss. See Santo’s, 15 F.4th at 401–02; Dakota Girls, 17 F.4th at 649. The same shortcoming

plagues the company’s argument that COVID-19 rendered the clinics “unsafe and unfit for their

intended use” because continued operations would expose employees and the wider community to

the virus.

        Nor does System Optics plausibly allege physical damage to property. At best, the

company alleges that “COVID-19 results in property damage and ‘direct physical loss of or

physical damage’ to [its] premises” because the virus “can exist, contaminate, spread, and be

contracted from surfaces and objects in and on premises.” R.1-1, PageID#11. Conspicuously

absent from that recitation is any factual allegation to support the inference that COVID-19 altered

the physical condition of specific “surfaces and objects.” And without one, the complaint’s


                                                 5
Case No. 21-3556, System Optics, Inc. v. Twin City Fire Ins. Co.


“‘threadbare recital[] of’ the contract’s language” fails to state a plausible physical damage claim.

Bridal Expressions LLC v. Owners Ins. Co., No. 21-3381, 2021 WL 5575753, at *2 (6th Cir.

Nov. 30, 2021) (per curiam) (quoting Iqbal, 556 U.S. at 663, 678); Dakota Girls, 17 F.4th at 649.

                                  *       *      *       *       *

       Few, if any, businesses in our nation have gone untouched by COVID-19. Some have

faced severe burdens. Others have shuttered. The gravity of the pandemic, however, does not

authorize us to rewrite policy language to cover those losses when coverage is otherwise absent.

We affirm.




                                                 6